                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

COREY L. DIAMOND,                           )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )   CA 19-952-CG-MU
                                            )
FAULKNER UNIVERSITY,                        )
                                            )
       Defendant.                           )

                                    JUDGMENT

      In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that this action be DISMISSED WITHOUT

PREJUDICE, prior to service of process, because Plaintiff’s Complaint fails to

contain a short and plain statement of the basis of this Court’s jurisdiction and fails

to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

It is further ORDERED that Plaintiff is extended leave to file an amended

complaint by not later than January 27, 2020, see Butler v. Morgan, 562 Fed.Appx.

832, 835 (11th Cir. Apr. 3, 2014) (finding that a district court must grant a plaintiff

at least one opportunity to amend his complaint before dismissal, even if the

plaintiff never seeks leave to amend, if it appears that the filing of an amended

complaint might cure noted deficiencies); however, Plaintiff is specifically cautioned

that he must supply additional information to satisfy this Court that it may exercise

subject-matter jurisdiction and that he has a plausible claim for relief against
Faulkner University.1

      DONE and ORDERED this 13th day of January, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




      1Indeed,   in any amended complaint, Plaintiff, at a minimum SHALL: (1)
state the basis of this Court’s jurisdiction and specifically state that his action is
brought pursuant to 42 U.S.C. § 1983; (2) state the federal constitutional or
statutory right being violated by state or local officials; (3) explain how Faulkner
University acted under color of state or local law; (4) attach any relevant emails and
a copy of any caselaw or statute which prohibits colleges and universities from
asking applicants whether they have felony convictions; (5) again state all
facts/events/dates relevant to his claim. However, if Plaintiff wishes to proceed
against Faulkner University but not in accordance with § 1983, any amended
complaint must contain a short and plain statement of the basis of the court’s
jurisdiction as well as a short and plain statement of the claim showing that he is
entitled to relief (including, what his exact claim is and all facts and circumstances
giving rise to his claim).

                                          2
